Citation Nr: 0900992	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's claim 
for service connection for PTSD.  The veteran filed a timely 
Notice of Disagreement (NOD) in December 2006 and, 
subsequently, in July 2007, the RO provided a Statement of 
the Case (SOC).  In September 2007, the veteran filed a 
timely substantive appeal to the Board.   

At the veteran's request, a hearing was held before the Board 
sitting at the RO in June 2008.  A transcript is of record.  

The Board notes that, in the veteran's initial claim for 
benefits, he also requested service connection for the 
following disorders: parethesia, pharyngitis, low back pain, 
"skin spots", and hearing loss.  The RO denied these claims 
in the October 2006 rating decision and the July 2007 SOC.  
In his September 2007 substantive appeal to the Board, the 
veteran indicated that he only wished to appeal the denial of 
service connection for PTSD.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board 
does not have jurisdiction over the claims for service 
connection for parethesia, pharyngitis, low back pain, a skin 
disorder and hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify the 
appellant if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2008).  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Reviewing the evidence of record, the veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, shows that the veteran's Military Occupational 
Specialty (MOS) was as an administrative specialist.  The 
veteran's medals confirm service in Vietnam; there is no 
indication of a medal or decoration evincing combat duty.  

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disability, to 
include PTSD.  The service medical records also contain no 
report of treatment for any wounds received in service.  The 
veteran's service discharge report of medical history, dated 
in December 1967, shows that at that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort, the veteran responded "no."  On 
the December 1967 service discharge medical examination, the 
veteran was clinically evaluated as "normal" for psychiatric 
purposes.  The examination of the veteran's lower extremities 
was normal, to include an absence of identifying body marks 
or scars. 

An October 2005 VA medical record reports that the veteran 
had a positive result for a depression screening.  In 
response to the examiner's questioning, he responded that he 
felt little interest or pleasure in doing things; and that he 
felt down, depressed, or hopeless nearly every day.  

A January 2006 VA medical record reflects a negative result 
for a PTSD screening.  The veteran indicated that that he had 
not had any experience so frightening, horrible, or upsetting 
that, in the past month, he had had nightmares about it or 
thought about it when he did not want to; or tried hard not 
to think about it, or went out of his way to avoid situations 
that reminded him of it.  He also stated that he was not 
constantly on guard, watchful, or easily startled; and did 
not feel numb or detached from others, activities, or 
surroundings.  

VA medical records from January 2006 through July 2007 do not 
contain any record of treatment for any mental related 
illness.

In a July 2006 statement, the veteran listed the stressor 
incidents he reportedly experienced during service.  He 
indicated that, in August 1967, he was wounded by shrapnel 
from a claymore while traveling to the future site of the US 
Army Headquarters in Vietnam.  

The veteran also indicated that, as part of his duties, he 
had to help prepare the land for the relocation of the Army 
Headquarters.  While performing this task, he reportedly 
encountered enemy fire during which time he returned fire.  
During one such assignment, while marching in front of the 
tree-clearing machines, he killed an enemy soldier who was 
attempting to fire upon him.  

He also reported being present in his tent when a new 
recruit, whose name he did not remember, shot himself in the 
head, after which the veteran had to clean the tent.  He 
stated that he saw a civilian riding a bicycle killed by an 
unidentified person with a gun.  In addition, the veteran 
recalled that, on his tenth day in Vietnam, the enemy blew up 
the ammunition dump at the east end of his compound while he 
was sitting in an abandoned mess tent next door.  He 
indicated that he experienced enemy fire for twenty minutes 
after the explosion.  

In describing how his Vietnam experiences had changed his 
life, the veteran stated that he had experienced a daily 
battle with alcohol abuse; that his marriage had ended 
because he had "no feelings" or "remorse" due to his 
experiences in Vietnam; that he believed that no one cared 
about him; that he was uncomfortable being around Vietnamese 
individuals; and that he was angry.  He said that he would 
always remember a particular soldier he saw who was killed, 
mutilated, and hung upside-down, but did not indicate how 
often he would remember this incident or in what capacity.

At the June 2008 Board hearing, the veteran reiterated his 
account of the death of the enemy solder and the ammunition 
dump explosion.  See Hearing Transcript at 5-7.  In 
describing the greatest stress he experienced during service, 
he indicated that he felt abandoned, having been given no 
training or schooling once he began service and no direction 
after his commanding officer left Vietnam.  See id. at 5-6.  
In recalling the ammunition dump explosion at Long Binh, the 
veteran stated that it occurred in January 1967 and that they 
did not receive any incoming fire that night.  He also 
remembered seeing mortar rockets while at Long Binh.  See id. 
at 6-7.  

During the hearing, the veteran stated that he received 
treatment for PTSD from Peter Sharp, a counselor at the Vet 
Center in Oklahoma City, Oklahoma.  He recalled that he 
started treatment in 2005, but stopped after a year when he 
decided that it was not helping, especially with a reported 
lack of sleep.  See id. at 7-9.  

Reviewing the evidence of record, the Board notes that no 
records from the Vet Center, including any regarding 
treatment from Peter Sharp, have been associated with the 
case file.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate his claim, the 
Board finds that all pertinent evidence relating to the 
evaluation or treatment for a psychiatric disorder, to 
include all Vet Center records, must be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2008).  

In addition, with respect to the veteran's allegation of 
being subjected to weaponry fire, to include mortar or rocket 
attacks on a base, corroboration of every detail of such a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
There is no indication that the RO attempted to confirm any 
of the alleged incidents involving the veteran's exposure to 
weaponry fire while in Vietnam.  The RO must do so.  Id.

In view of the foregoing, the Board finds that a remand is 
deemed necessary to obtain further procedural and evidentiary 
development.  Accordingly, the case is REMANDED for the 
following action:
1.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed in-service 
engagements in combat with the enemy and 
those claimed in-service stressors leading 
to the onset of his PTSD.  The letter 
should especially seek further information 
regarding the ammunition dump explosion at 
Long Binh in January 1967 and any 
incidents involving mortar or rocket 
attacks.  The letter should also notify 
the veteran that he may attempt to verify 
his alleged in-service stressors from 
alternative sources, to include "buddy" 
statements.  An appropriate period of time 
should then be permitted for a response. 

2.  Additionally, the AMC/RO should 
request the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, including the Vet Center 
in Muskogee, Oklahoma, who has treated him 
for any mental disorder.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran. 

3.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 2, the 
AMC/RO must prepare a written summary of 
the ammunition dump explosion and any 
other claimed stressors capable of 
verification using any information 
regarding the veteran's claimed 
stressor(s) previously provided by him or 
others.  This summary, along with a copy 
of the veteran's Department of Defense 
Form 214, his service personnel records, 
and all associated documents must then be 
sent to the United States Army & Joint 
Service Records Research Center (USAJSRRC) 
with a request that an attempt be made to 
corroborate the alleged stressor(s).  

4.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there must 
be prepared by the RO/AMC a written report 
detailing the nature of any in-service 
stressful event(s), verified by the 
USAJSRRC or through other documents.  

5.  If and only if an alleged in-service 
stressor or stressors is verified, the 
RO/AMC must arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine if he meets the diagnostic 
criteria for PTSD and, if so, whether such 
is linked to a verified in-service 
stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)  Does the veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994)? 

(b)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the veteran's PTSD is causally 
linked to a verified in-service 
stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.  
If the psychiatrist must resort to 
speculation to answer the question 
presented, he or she should so state in 
the examination report.

6.  Lastly, the AMC/RO must prepare a 
rating decision and re-adjudicate the 
veteran's claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




